 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     TIMOTHY ZINDEL, SBN 158377
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700 / F: (916) 498-5710

 6   Attorneys for Defendant
     DARIUSH NIKNIA
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA, )             Case No. 2:19-CR-131-MCE
11                              )
                Plaintiff,      )             DEFENDANT’S UNOPPOSED MOTION TO
12                              )             MODIFY CONDITIONS OF PRETRIAL
                   vs.          )             RELEASE
13                              )
           DARIUSH NIKNIA,      )
14                              )             Judge: Hon. Allison Claire
               Defendant.       )
15                              )

16          Defendant Dariush Niknia, by and through counsel of record, hereby moves this Court
17   for an order to modify his Special Conditions of Release ordered on August 16, 2019 (ECF No.
18   10) to remove his location monitoring and curfew conditions; all other conditions will remain in
19   full force and effect. Mr. Niknia has been compliant since his release on August 16, 2019, he has
20   surrendered his travel documents, and his residential home has been posted with the Court.
21          The government and Pretrial Services do not object to this modification. Mr. Niknia
22   requests that the Court adopt the attached “Amended Special Conditions of Release,” which was
23   prepared by Pretrial Services.
24                                               Respectfully submitted,
25                                               HEATHER E. WILLIAMS
                                                 Federal Defender
26
     Date: February 21, 2020                     /s/ Christina Sinha
27                                               CHRISTINA SINHA
                                                 Attorneys for Defendant
28                                               DARIUSH NIKNIA
                                                    -1-
 1                                             ORDER

 2          The Court, having received and considered the defense’s unopposed motion, and good

 3   cause appearing therefrom, hereby modifies the defendant’s conditions of release to remove the
 4   location monitoring and curfew conditions. The Amended Special Conditions of Release are
 5   hereby adopted.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: February 24, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
